Meredith D.M. Bateman, OSB #192273
Email: meredith.bateman@klgates.com
K&L GATES LLP
One SW Columbia Street, Suite 1900
Portland, OR 97204
Tel.: (503) 226-5724\Fax: (503) 248-9085

David Neu, admitted pro hac vice
Email: david.neu@klgates.com
K&L Gates LLP
925 Fourth Avenue, Suite 2900
Seattle, WA 98104
        Attorneys for Defendants Wyndham Resort
Development Corp. and Worldmark, The Club NPO




                            UNITED STATES DISTRICT COURT

                                   DISTRICT OF OREGON

                                    PORTLAND DIVISION

ARNO CAMPBELL, individually, and LORI
CAMPBELL, individually,                                              Case No. 3:20-cv-01296-SI
                             Plaintiffs
       V.                                            ORDER GRANTING JOINT
                                                     STIPULATION TO DISMISS
WYNDHAM RESORT DEVELOPMENT                           PROCEEDINGS WITHOUT
                                                     PREJUDICE
CORP.; WORLDMARK, THE CLUB NPO; and
JOHN DOES 1-50,

                                Defendants.



       Pursuant to the Joint Stipulation to Dismiss Proceedings filed herewith,

       IT IS HEREBY ORD~         D that this action is dismissed in its entirety without prejudice.

       DATED: this   ..1fday of August, 2020.
                                           ~~
                                The Hon. Michael H. Simon
                                 US District Court Judge for the District of Oregon
                                (Portland)
PAGE 1 -ORDER GRANTING JOINT STIPULATION TO DISMISS
                                                                        K&L GATES LLP
PROCEEDINGS                                                        ONE SW COLUMBIA STREET
                                                                                        SUITE 1900
                                                                                    PORTLAND. OR 97204
                                                                                  TELEPHONE: (503) 228-3200
